RESPONSE TO APPLICANT’S AMENDMENT

 1.  Applicant's amendment, filed  8/17/2022, is acknowledged.

2.  Claims 10-11, 13-18, 20-33 are pending.

3.  Claims 17-18  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 10-11. 13-16, 20-33 are under examination as they read on a method for modulating an immune response, comprising administering a pharmaceutical composition to a subject in need thereof, wherein the pharmaceutical composition comprises a reagent that binds specifically to the I-domain of C11b on cells and anti-CTLA4 antibody as the immune response modulator.
5.  The rejection of Claim 10 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by WO 2016/138538/US. Pat. 10738121 (Arnaout) is hereby withdrawn because Arnaout reference does not teat antibodies 44aacb and M1/70. 
6.  Applicant’s request that the Examiner contact the undersigned representative before issuing a subsequent Action, filed 08/17/2022, is acknowledged.   However, Applicant did not provide any substantive issue to address.  Given the Office’s response set forth below and the various outstanding rejections set forth in this Office Action that are yet to be addressed, a telephonic interview is deemed not necessary at this stage of prosecution.  Applicant is encouraged to contact the Examiner to arrange an interview if still deemed appropriate after receiving this Office Action.
7.  The following new grounds of rejection necessitated by the amendment submitted 08/17/2022.

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.  Claims 10-11, 13 and 19-20 stand and newly added claims 24-25, 29, 30 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated US 20160030558/Segal.

The `558 publication teaches and claims  methods for enhancing the effect of an anti-cancer agent comprising concurrently or sequentially administering to an individual who is in need of therapy for a tumor i) the anti-cancer agent (e.g., vaccine (published claim 6) which is considered to be an immune response modulator); and ii) an agent that causes depletion of myeloid cells and/or inhibits recruitment of myeloid cells to the tumor, wherein the effect of the anti-cancer agent on the tumor is greater relative to the effect of the anti-cancer agent in the absence of the agent of ii), wherein the myeloid cells are macrophages or granulocytes, or a combination thereof, wherein the agent of ii) is a monoclonal antibody that specifically recognizes the myeloid cells, wherein the monoclonal antibody is selected from an anti-CD11b mAb (see published claims 1-8, [0010] [0031]), wherein the anti-CD11b antibody is M1/70 (binds I-domain) [0044].  The `558 publication teaches that the immunosuppressive myeloid populations can accumulate systemically and in the local microenvironment of numerous tumors (e.g., breast, melanoma, renal, lung) [0012].

The claimed functional limitation recited in claim 1 is considered inherent properties of the administered anti-CD11b antibody, M1/70.  The claims are concerned with a mechanisms of action of  changing a tumor microenvironment or modulating the immune response  by one or more of : (increasing the inflammatory cytokine in the tumor microenvironment, revising function of myeloid suppressor cells, upregulating M1 marker over M2 marker on the tumor-associated macrophages, increasing M1:M2 tumor-associated macrophage ratio, promoting differentiation of dendritic cells (DC), and increasing population of neoantigen specific T cells).  The mechanism of action is inherent property. In Jansen v. Rexall Sundown, Inc., the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).

It is noted that the CAFC held in Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001) that when a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable.

The prior art reference meet the single step method of administering the M1/70 antibody to a subject.  Preamble language in claims of the instant application are directed to "increasing the inflammatory cytokine in the tumor microenvironment”, “revising function of myeloid suppressor cells”, “upregulating M1 marker over M2 marker on the tumor-associated macrophages”, “increasing M1:M2 tumor-associated macrophage ratio”, “promoting differentiation of dendritic cells (DC)”, and/or “increasing population of neoantigen specific T cells” are  expressions of purposes and intended results, and as such are non-limiting, since language does not result in manipulative differences in steps of claims.  It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  In re Hirao 190 USPQ 15, 15-16, (CCPA 179) held that the preamble was non-limiting because it merely recited the purpose of the process, which was fully set forth in the body of the claim.

See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’I Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). In the instant case, claims 10 and 24 each simply express the intended result (modulating an immune response; changing a tumor microenvironment) of a positively recited method step (administration of an anti-CD11b antibody). As such, the teachings of US 20160030558 anticipate each of claims.

Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).
 

The reference teachings anticipate the claimed invention.


Applicant’s arguments, filed 08/17/2022, have been fully considered, but have not been found convincing.

Applicant submits that Segal does not teach or suggest the claimed method as recited in claim 10.  Applicant asserts that Segal does not disclose all of the features of claim 10.   Applicant also asserts that claims 11, 13 and 20 ultimately depend from independent claim 10.  Applicant conclude that claims 11, 13, 20 are allowable over the cited document of record for least their dependency from base claim 10, and also for the additional features that each recites.

This is not found persuasive it is the Examiner’s position that the claimed feature discloses in the claims are inherent features in the absence of evidence to the contrary. Applicant’s response fails to show that the administration of the anti-CD11b antibody M1/70 to a subject would not result in the claimed functional properties.  While the prior art teachings may be silent as to the “modulating an immune response” and “changing a tumor microenvironment” per se; the method, the subcutaneous administration, the M1/70 product used in the reference method are the same as the claimed method.  Therefore “modulating an immune response” and “changing a tumor microenvironment” are considered inherent properties.

While Segal is silent as to claimed effects in amended claims 10 and 24, however silence about a particular property does not necessarily constitute its absence.  Since the office does not have a laboratory to test the reference methods, it is applicant’s burden to show that the reference antibody does not have the claimed effect recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).   

“it is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable"  In re Woddruf, 919 F.2 1575, 1578 (Fed. Cir. 1990); see also Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 137”-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. V. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, “newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”).  The instant claims are directed to a new benefit of an old process “modulating an immune response” and “changing a tumor microenvironment”, which does not render the process again patentable.


9.  Claims 10-11, 13, 15 and 20 stand and newly added claims 24-25, 29, 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ahn et al (Proc Natl Acad Sci U S A . 2010 May 4;107(18):8363-8) for the same reasons set forth in the previous Office Action mailed 04/18/2022.

Applicant’s arguments, filed 08/17/2022, have been fully considered, but have not been found convincing.

Applicant asserts that Ahn does not teach or suggest a method of modulating an immune response as recited in claim 10.  Also Applicant asserts that Ahn does not disclose all of the features of claim 10. Applicant submits that for a reference to anticipate a claim, the reference must expressly or inherently describe each and every element of the claim. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).  Applicant concluded that Ann does not anticipate claim 10, and respectfully requests that the Office withdraw the § 102 rejection of claim 10.
Applicant further asserts that claims 11, 13, 15, and 20 are allowable over the cited document of record for at least their dependency from an allowable base claim 10, and also for the additional features that each recites.
This is not found persuasive it is the Examiner’s position that the claimed feature discloses in the claims are inherent features in the absence of evidence to the contrary.  Applicant’s response fails to show that the administration of the anti-CD11b antibody M1/70 to a subject would not result in the claimed functional properties. 
While Ahn is silent as to claimed effects in amended claims 10 and 24, however silence about a particular property does not necessarily constitute its absence.  Since the office does not have a laboratory to test the reference methods, it is applicant’s burden to show that the reference antibody does not have the claimed effect recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).   

“it is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable"  In re Woddruf, 919 F.2 1575, 1578 (Fed. Cir. 1990); see also Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 137”-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. V. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, “newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”).  The instant claims are directed to a new benefit of an old process “modulating an immune response” and “changing a tumor microenvironment”, which does not render the process again patentable.

10.  Claim 10-11, 13 and 20 stand and newly added claims 24-25, 29, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. 10336827/Saed (published 2019)  for the same reasons set forth in the previous Office Action mailed 04/18/2022.
Applicant’s arguments, filed 08/17/2022, have been fully considered, but have not been found convincing.
Applicant submits that the Office has only shown that Saed discloses the use of anti-CD11b antibody and/or Abciximab to treat an ovarian tumor. The Office has not shown that Saed teaches or suggests a method of modulating an immune response as recited in amended claim 10.  Applicant submits that Saed does not disclose all of the features of amended claim 10.  Applicant submits that Saed does not anticipate amended claim 10.
This is not found persuasive because while the prior art teachings may be silent as to the "modulating an immune response" and “changing a tumor microenvironment” per se; the method, the product used in the reference method are the same as the claimed method.  Therefore the intended purposes of the claimed methods are considered inherent properties.  The claimed method is a single step method, the combined reference teachings arrived to the single step method. The claimed functional properties of the antibodies are considered to be inherent properties of the anti-CD11b antibodies in the absence of evidence to the contrary.  The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.  Applicant’s response fails to show that the administration of the anti-CD11b antibody M1/70 to a subject would not result in the claimed functional properties. 
 
11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 14-16, 21-23, 26-28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160030558 or  Ahn et al (Proc Natl Acad Sci U S A . 2010 May 4;107(18):8363-8), applied to claims 10-11, 13, 20, 24-25, 29, 30  above and further in view of Shou et al (Oncotarget. 2016 Sep 27; 7(39): 64505–64511) and De Coana (Cancer Immunol Immunother (2014) 63:977–983) or US 20160243225 for the same reasons set forth in the previous Office Action mailed 04/18/2022.
Applicant’s arguments, filed 08/17/2022, have been fully considered, but have not been found convincing.
 Applicant submits that Shou only teaches the suppressive role of myeloid-derived suppressor cells in the microenvironment of breast cancer and targeted immunotherapies. Shou does not teach or suggest the features of claims 10 and 14-16. Moreover, the Office does not explain how Shou is combined with the other cited references to render claims 14-16 obvious.

The Office cites de Coana or Loffe as allegedly teaching the respective features of dependent claims 14-16. However, de Coana only teaches the us CTLA-4, and Loffe only describes a method of inhibiting or attenuating the growth of a tumor in a subject using a VEGF antagonist and an anti-CTLA-4 antibody.

 Applicant submits that Shou, de Coana and Loffe, individually and in combination, do not teach or suggest a method of modulating an immune response "comprising administering a pharmaceutical composition .. and modulating the immune response by one or more of: increasing the inflammatory cytokine in the tumor microenvironment, reversing function of myeloid suppressor cells, up-regulating M1 marker over M2 marker on the tumor- associated macrophages, increasing M1:M2 tumor-associated macrophage ratios, promoting differentiation of dendritic cells (DC), and increasing population of neoantigen specific T cells," as recited in claim 10. Accordingly, Shou fails to remedy the deficiencies of Segal and Ahn as noted above with respect to claim 10. Therefore, claims 14-16 are allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites.

However, this is not found persuasive because, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the anti-CTLA-4 antibody of `225 publication and de Coaña et al in the combination with the treatment taught by `558 publication and Ahn et al reference. 

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007). The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

It would have been obvious to one skilled in the art combined the anti-CTLA4 antibody taught antibody of `225 publication and de Coaña et al and  the anti-CD11b antibodies in the treatment method taught by the `558 publication and Ahn et al reference as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect.


13.  No claim is allowed.

14.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(i) Maiguel et al.  Small Molecule–Mediated Activation of the Integrin CD11b/CD18 Reduces Inflammatory Disease.  Science Signaling 4(189) (Ra57):1-14, 2011.

(ii) Jaeschke, H. et al. Functional inactivation of neutrophils with a Mac-1 (CD1lb/CD18) monoclonal antibody protects against ischemia-reperfusion injury in rat liver. Hepatology 17, 915-923 (1993).

(iii) Rosetti, F. & Mayadas, T. N. The many faces of Mac-1 in autoimmune disease. Immunol. Rev. 269, 175-193 (2016). 

(iv) Zhang et al.  CD11b deficiency suppresses intestinal tumor growth by reducing myeloid cell recruitment. Scientific Reports, 2015, (2015) 5:15948.


15.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 29, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644